UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange of 1934 (Amendment No. ) Filed by the Registrant[X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement. [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). [X] Definitive Proxy Statement. [] Definitive Additional Materials. [] Soliciting Material Pursuant to Section 240.14a-12. TRANSCONTINENTAL REALTY INVESTORS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. []
